DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/26/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  “…the first lens set does not in contact with…” should be “…the first lens set is not in contact with…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the applicant claims the split lens assembly “further comprises at least one spacer, and wherein the spacer is disposed between the lenses of the lens sets.” Claim 1, from which claim 1 depends, claims “…the lens set comprising at least two lenses and adjacent lenses in each lens sat press against each other by means of a spacer…” Claim 1 appears to have included spacers between lenses of the lens via an amendment. It is not clear if there are additional spacers or if claim 7 should have been canceled.
For the purposes of this action the office will assume that the spacers of claim 7 are the same as claim 1 and a similar interpretation of claim 18 and independent claim 11. 

Regarding claims 19-20, the applicant claims “…wherein the spacer is disposed between lenses in the first lens module or the second lens module, so that the lenses of the first lens module and the second lens module have an identical clear aperture.” A clear aperture is understood in the art to be the proportion of a lens over which all the other specifications are valid. It isn’t clear how a spacer, which appears to be a stop in this case, leads to the first and second lens modules having the same clear aperture (using “so” implies that the aperture leads to this condition). Applicant has not gone so far as to define “clear aperture” in their specification and it isn’t clear how an aperture stop would affect the surface variable specifications to change. The office has taken the term to mean in this context that the exit radius of light from the first module and the entrance radius of light to the second module is the same, which is directly controlled by a stop.  
	The office understand that this may be a result of a translation error and notes that there are some other grammatical mistakes (objected to above) in the claims. The office requests applicant corrects all of the grammatical errors in their claims and amend, or respond with arguments, with respect to the 112 rejections presented here.
Regarding claim 23, the applicant claims “the connecting medium”. Claim 23 depends on claim 1, which does not include “a connecting medium”. Therefore, there is insufficient antecedent basis for this limitation. Further, the applicant claims “a first lens barrel” and “the second lens barrel”. Claim 1 has the limitation of a first and second lens module and each lens module comprising a lens barrel. It is unclear if “a first lens barrel” refers to one of these barrels or is a different barrel. Applicant using “a” for the first lens barrel and “the” for the second lens barrel is confusing and fails to distinctly claim the subject matter.  Still further, the applicant claims “…mounting portion located top end of the second lens barrel…” The office believes this should be written “…mounting portion located on a top end of the second lens barrel…”
	As previously stated, the office requests the applicant review all of their claims for additional grammatical and clarity issues prior to filing a response in order to expedite prosecution of the application. For the purposes of this action, claim 23 will be understood such that the first lens barrel and second lens barrel refers to the barrels of claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10-11, 19-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi et al. (EP2498112 hereinafter Konishi).

Regarding claim 1, Konishi discloses a split lens assembly, comprising at least two lens modules (Fig. 1 indicates two separate lens groups, 21-23 and 31-32) and a spacing provided between every two adjacent lens modules (Fig. 1 shows a spacing between the third, 23, and fourth, 31, lens), 
each of the lens modules further comprising a lens set and a lens barrel (barrel 52 comprises the first through third lenses of 21-23 while barrel 51 comprises the fourth and fifth lenses, 31 and 32), 
the lens barrel holding the lens set inside the lens barrel (Fig. 1 indicates each of the lenses located within their respective lens barrel), 
the lens set comprising at least two lenses (Fig. 1 indicates at least 2 lenses within each barrel) and adjacent lenses in each lens set press against each other by means of a spacer (Fig. 4 shows d1 and d2 as the separation between lenses in the first barrel and are held at those distances with the use of an adhesive [0024] and Fig. 7 shows lenses 31 and 32 abutting one another via 34 as labeled in Fig. 1), 
wherein the spacing defines a space extending from non-light-transmissive portion of an image side surface of a lens nearest to an image side in a second lens set so that the lens nearest to the image side in the first lens set does not in contact with the and does not press against the lens nearest to the object side in the second lens set (Fig. 1).

Regarding claim 7, as best understood, Konishi discloses wherein the split lens assembly further comprises at least one spacer, and wherein the spacer is disposed between the lenses of the lens sets (Fig. 1).

Regarding claim 8, Konishi discloses wherein the spacer is a spacer ring ([0024] describes the grooves of d1 and d2 created by grooves are annular shaped and 34 is a stop).

Regarding claim 10, Konishi discloses camera module, comprising: 
a split lens assembly (Fig. 1), comprising at least two lens modules and a spacing provided between every two adjacent lens modules (Fig. 1 indicates two separate lens groups, 21-23 and 31-32), 
each of the lens modules further comprising a lens set and a lens barrel, the lens barrel holding the lens set inside the lens barrel (barrel 52 comprises the first through third lenses of 21-23 while barrel 51 comprises the fourth and fifth lenses, 31 and 32), 
the lens set comprising at least two lenses and adjacent lenses in each lens set press against each other by means of a spacer (Fig. 4 shows d1 and d2 as the separation between lenses in the first barrel and are held at those distances with the use of an adhesive [0024] and Fig. 7 shows lenses 31 and 32 abutting one another via 34 as labeled in Fig. 1), 
wherein the spacing defines a space extending from non-light-transmissive portion of an image side surface of a lens nearest to an image side in a first lens set to non-light-transmissive portion of an object side surface of a lens nearest to an object side in a second lens set so that the lens nearest to the image side in the first lens set does not in contact with and does not press against the lens nearest to the object side in the second lens set (Fig. 1); and 
a photosensitive device disposed corresponding to the split lens assembly (7), 
wherein the camera module is formed by assembling the split lens assembly and the photosensitive device based on image quality calibration ([0001]).

Regarding claim 11, Konishi discloses A split lens assembly, comprising: 
a first lens module (53); and 
a second lens module (51), 
the first lens module being assembled to the second lens module (Fig. 1), and 
a spacing for calibrating and assembling the first lens module and the second lens module located between an image side of the first lens module and an object side of the second lens module (It is inherent that the spacing between lens modules be calibrated in an optical system due to distances being critical to the functionality of the device), 
wherein the spacing defines a space extending from non-light- transmissive portion of an image side surface of a lens nearest to the image side in the first lens module to non-light-transmissive portion of the object side surface of a lens nearest to an object side in the second lens module so that the lens nearest to the image side in the first lens module does not in contact with and does not press against the lens nearest to the object side in the second lens module (Fig. 1),
wherein each lens module comprises at least two lenses and adjacent lenses in each lens module press against each other by means of a spacer (Fig. 4 shows d1 and d2 as the separation between lenses in the first barrel and are held at those distances with the use of an adhesive [0024] and Fig. 7 shows lenses 31 and 32 abutting one another via 34 as labeled in Fig. 1).
 
Regarding claim 19, as best understood, Konishi discloses wherein the split lens assembly further comprises at least one spacer (33), and wherein the spacer is disposed between lenses in the first lens module or the second lens module (Fig. 1), so that the lenses of the first lens module and the second lens module have an identical clear aperture (The exit aperture of the first lens module is constrained by the light shield plate 33 and, similarly, the light entering the second lens module is constrained by the same plate. Applicant’s claim suggests that the clear aperture being the same is due to the spacer, which would be the case in Konishi. The office would like to note that an aperture stop constrains light to a specific radius at the location of the stop, but does not limit light to that width elsewhere in an optical system. Applicant’s drawings suggest a clear aperture that changes in size per lens in at least Fig. 5. Therefore, the office has taken the interpretation that the clear aperture is not consistently the same for all lenses.).

Regarding claim 20, as best understood, Konishi discloses wherein the spacer is a spacer ring or a light-blocking coating (33).

Regarding claim 22, Konishi discloses wherein the split lens assembly further comprises a fixing medium (27), the fixing medium connects and fixes, after image quality calibration of the first lens set, the lens nearest to the image side in the first lens set to a first lens barrel that is for accommodating the first lens set (Fig. 1 and note that fixing the lenses in position is inherently done at the position the optical system requires, otherwise the system could not adequately function for its intended purpose). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 16-18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of Harada et al. (PGPUB 20160306161).

Regarding claim 2, Konishi does not disclose wherein the split lens assembly further comprises a connecting medium, and every two lens modules are connected by means of the connecting medium.
However, Harada teaches a two-barrel lens assembly (Fig. 6) comprising a connecting medium (AD, [0076]), and every two lens modules are connected by means of the connecting medium (Fig. 6).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Konishi and Harada such that the separate barrel assemblies were fixed using an adhesive motivated by improving access in the event the device requires repair ([0076]).

Regarding claim 3, modified Konishi discloses wherein the connecting medium comprises a mounting medium ([0075]-[0076] of Harada), the mounting medium flows into the spacing to fill the spacing to a certain extent during mounting the split lens assembly, to ensure a final firm state of the split lens assembly ([0075]-[0076] of Harada), wherein the connecting medium is a thermosetting material or a photocuring material (Konishi’s adhesive is a photocured material [0036]).

Regarding claim 16, Konishi does not disclose wherein the split lens assembly further comprises a connecting medium, and every two lens modules are connected by means of the connecting medium.
However, Harada teaches a two-barrel lens assembly (Fig. 6) comprising a connecting medium (AD, [0076]), and every two lens modules are connected by means of the connecting medium (Fig. 6).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Konishi and Harada such that the separate barrel assemblies were fixed using an adhesive motivated by improving access in the event the device requires repair ([0076]).

Regarding claim 17, Konishi does not disclose wherein a first lens barrel in the first lens module is connected and fixed to a second lens barrel in the second lens module by means of the connecting medium.
However, Harada teaches a two-barrel lens assembly (Fig. 6) wherein a first lens barrel in the first lens module is connected and fixed to a second lens barrel in the second lens module by means of the connecting medium (AD, [0076]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Konishi and Harada such that the separate barrel assemblies were fixed using an adhesive motivated by improving access in the event the device requires repair ([0076]).

Regarding claim 18, modified Konishi discloses wherein the connecting medium is a thermosetting material or a photocuring material (Konishi’s adhesive is a photocured material [0036]).

Regarding claim 23, as best understood, Konishi does not disclose wherein the connecting medium comprises a mounting medium, the mounting medium is placed between a first mounting portion located on an outer surface of a first lens barrel and a second mounting portion located on top end of the second lens barrel that accommodates the second lens set, so that the first lens barrel is firmly connected to the second lens barrel. 
However, Harada teaches a two-barrel lens assembly (Fig. 6) comprises a mounting medium (AD), the mounting medium is placed between a first mounting portion located on an outer surface of a first lens barrel and a second mounting portion located on top end of the second lens barrel that accommodates the second lens set, so that the first lens barrel is firmly connected to the second lens barrel (Fig. 6 where AD is placed on top and bottom of 21 as well as an outside portion of 11).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Konishi and Harada such that the separate barrel assemblies were fixed using an adhesive motivated by improving access in the event the device requires repair ([0076]).

Claim(s) 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of Lai et al. (PGPUB 20170235107 hereinafter “Lai”).

Regarding claim 5, Konishi does not disclose wherein a minimum height of the spacing ranges greater than or equal to 0.02 mm.
However, Lai teaches a 5 lens system wherein the distance between the third and fourth lens is 0.656 (Table 1). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Konishi and Lai such spacing was greater than 0.02 mm motivated by improving image quality (Abst.).

Regarding claim 6, modified Konishi discloses wherein the minimum height of the spacing ranges from 0.15 mm to 1 mm (Table 1 of Lai).
.
Regarding claim 14, Konishi does not disclose wherein a minimum height of the spacing ranges greater than or equal to 0.02 mm.
However, Lai teaches a 5 lens system wherein the distance between the third and fourth lens is 0.656 (Table 1). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Konishi and Lai such spacing was greater than 0.02 mm motivated by improving image quality (Abst.).

Regarding claim 15, modified Konishi discloses wherein the minimum height of the spacing ranges from 0.15 mm to 1 mm (Table 1 of Lai).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of Nihei (PGPUB 20110316108).

Regarding claim 9, Konishi does not disclose wherein the spacer is a coating, the coating being a light-blocking material and being coated on an edge of at least one surface of the lens.
However, Nihei teaches a lens barrel imaging system comprising a spacer that is a coating, the coating being a light-blocking material and being coated on an edge of at least one surface of the lens ([0021]).  
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Konishi and Nihei such that there was a spacer that was a light-blocking coating located on the edge of a lens motivated by enhancing optical performance ([0021]).


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi in view of Washam (USPAT 2497147).

Regarding claim 21, Konishi does not disclose wherein a compression ring is disposed on the image side surface of the lens nearest to the image side in the first lens set, the compression ring is adapted to fix the lens nearest the image side in the first lens set inside a first lens barrel, the first lens barrel being for accommodating the first lens set, and the compression ring blocks stray light.
However, Washam teaches a lens barrel comprising a compression ring (16) used for fixing a lens (Fig. 3) and at least partially blocking stray light (Fig. 3 shows 16 at least partially blocks light at the periphery of the lens due to setting outside the barrel, 11).
It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Konishi to include a compression ring is disposed on the image side surface of the lens nearest to the image side in the first lens set, the compression ring is adapted to fix the lens nearest the image side in the first lens set inside a first lens barrel, the first lens barrel being for accommodating the first lens set, and the compression ring blocks stray light motivated by allowing quick change of the lenses for repair or replacement. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-11 and 14-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872